                                          Case 4:21-cv-00279-HSG Document 17 Filed 03/25/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JASPER BAILEY,                                       Case No. 21-cv-00279-HSG
                                   8                     Plaintiff,                           ORDER GRANTING LEAVE TO
                                                                                              PROCEED IN FORMA PAUPERIS
                                   9              v.
                                                                                              Re: Dkt. Nos. 5, 10
                                  10     SANTA CLARA COUNTY SUPERIOR
                                         COURT,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff’s applications to proceed in forma pauperis are GRANTED. Dkt. Nos. 5, 10.

                                  14   The total filing fee due is $350.00. The initial partial filing fee due is $88.85. Funds for the filing

                                  15   fee will be taken from income to the plaintiff’s account in accordance with 28 U.S.C.

                                  16   § 1915(B)(1). The Clerk shall send a copy of this order and the attached instructions to the

                                  17   plaintiff, the court’s financial office, and the prison trust account office.

                                  18           This order terminates Dkt. Nos. 5, 10.

                                  19           IT IS SO ORDERED.

                                  20   Dated: 3/25/2021

                                  21                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  22                                                      United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                             Case 4:21-cv-00279-HSG Document 17 Filed 03/25/21 Page 2 of 2




                                                                   UNITED STATES DISTRICT COURT
                                   1                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   2
                                                        INSTRUCTIONS FOR PAYMENT OF PRISONER’S FILING FEE
                                   3
                                       The prisoner shown as the plaintiff or petitioner on the attached order has filed a civil action in
                                   4   forma pauperis in this court and owes to the court a filing fee. Pursuant to 28 U.S.C.
                                       § 1915, the fee is to be paid as follows:
                                   5

                                   6            The initial partial filing fee listed on the attached order should be deducted by the prison
                                                trust account office from the prisoner’s trust account and forwarded to the clerk of the
                                   7            court as the first installment payment on the filing fee. This amount is twenty percent of
                                                the greater of (a) the average monthly deposits to the prisoner’s account for the 6-month
                                   8            period immediately preceding the filing of the complaint/petition or (b) the average
                                                monthly balance in the prisoner’s account for the 6-month period immediately preceding
                                   9
                                                the filing of the complaint/petition.
                                  10
                                                Thereafter, on a monthly basis, 20 percent of the preceding month’s income credited to the
                                  11            prisoner’s trust account should be deducted and forwarded to the court each time the
                                                amount in the account exceeds ten dollars ($10.00). The prison trust account office should
                                  12            continue to do this until the filing fee has been paid in full.
Northern District of California
 United States District Court




                                  13
                                       If the prisoner does not have sufficient funds in his/her account to pay the initial partial filing fee,
                                  14   the prison trust account office should forward the available funds, and carry the balance forward
                                       each month until the amount is fully paid.
                                  15
                                       If the prisoner has filed more than one complaint, (s)he is required to pay a filing fee for each case.
                                  16   The trust account office should make the monthly calculations and payments for each case in
                                  17   which it receives an order granting in forma pauperis and these instructions.

                                  18   The prisoner’s name and case number must be noted on each remittance. The initial partial
                                       filing fee is due within thirty days of the date of the attached order. Checks should be made
                                  19   payable to Clerk, U.S. District Court and sent to Prisoner Accounts Receivable, U.S. District
                                       Court, 450 Golden Gate Avenue, Box 36060, San Francisco, CA 94102.
                                  20

                                  21   cc:      Plaintiff/Petitioner
                                                Finance Office
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
